Mount, J.
On May 31, 1913, a petition was filed with the city clerk of Walla Walla, demanding the recall of the mayor and street commissioner of that city. On June 9, *5801913, the city clerk attached his certificate to the petition, reciting that the petition was insufficient for the reason that there were not enough signers thereto and for other reasons.
The laws of 1913 relating to the recall of elective officers went into effect on June 12, 1913. On June 19, 1913, additional petitions were filed with the city clerk, as amendments to the original petition. On June 28th, following, the city clerk certified that these petitions were insufficient under the act of 1913.
Thereafter, on July 12th, the plaintiff petitioned the superior court for Walla Walla county for a writ of mandamus to compel the calling of an election to recall the officers. The defendants filed a motion to quash this proceeding, for the reason that it had not been commenced within time, and that the petitions upon their face were insufficient, both in form and substance. This motion was sustained, and the proceedings were dismissed. This appeal was prosecuted from that order.
The appellant apparently concedes that the petitions were insufficient under the act of 1913, Laws 1913, ch. 146, p. 454; (3 Rem. & Bal. Code, § 4940-1 et seq.), but argues that this proceeding is controlled by the act of 1911; first, because the act of 1913 did not supersede the act of 1911; and second, because the constitutional amendment authorizing the recall of elective officers was void because of insufficiency of the title, and because it was not passed in the method provided by law. These questions were all decided adversely to the contention of the appellant in Cudihee v. Phelps, 76 Wash. 314, 136 Pac. 367, and in State ex rel. Lynch v. Fairley, 76 Wash. 332, 136 Pac. 374.
The judgment is therefore affirmed.
Crow, C. J., Parker, Morris, and Fullerton, JJ., concur.